Citation Nr: 0408144	
Decision Date: 03/30/04    Archive Date: 04/02/04

DOCKET NO.  02-95 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUE

Entitlement to an effective date prior to June 24, 1998, for 
the grant of a 100 percent disability rating for post-
traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney 
at Law



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel





INTRODUCTION

The veteran had active service from January 1968 to August 
1969.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 2001 rating decision by the Los Angeles, 
California, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In the notice of disagreement, the veteran's representative 
indicated that the veteran has VA records which are not 
contained in the claims file which are pertinent to his 
claim.  A review of the claims file reflects that VA records 
from several VA facilities through 2001 are of record.  
However, the representative does not specify which records 
are missing or the dates thereof.  He emphasized in the 
substantive appeal that the requested records have not been 
requested or obtained in compliance with the Veterans Claims 
Assistance Act of 2000 (VCAA).

In compliance with the representative's requests and VCAA, 
this case is being remanded for the procurement of the 
requested VA records as follows: VA outpatient and 
hospitalization records from the VA medical center in West 
Los Angeles on Wilshire Boulevard; VA clinic records and VA 
group, individual, and therapy session records from the East 
Los Angeles (Olympic Boulevard) and Temple and Alvarado 
clinic; and VA psychiatric records from the East Los Angeles 
VA facility.

The veteran is informed that if there is evidence supporting 
the issue on appeal, he must submit that evidence to VA.  The 
veteran is informed that he is under an obligation to submit 
evidence.  

Accordingly, this matter is REMANDED for the following 
actions:

1.  The veteran is informed that if there 
is evidence supporting the issue on 
appeal, he must submit that evidence to 
VA.  The veteran is informed that he is 
under an obligation to submit evidence.  
If there is evidence that a 100 percent 
disability rating was warranted for PTSD 
prior to June 24, 1998, he should submit 
that evidence.  

2.  VCAA should continue to be followed.  

3.  The VBA AMC should contact the 
following VA facilities for the veteran's 
records and upon receipt thereof, these 
records should be associated with the 
claims file: VA outpatient and 
hospitalization records from the VA 
medical center in West Los Angeles on 
Wilshire Boulevard; VA clinic records and 
VA group, individual, and therapy session 
records from the East Los Angeles 
(Olympic Boulevard) and Temple and 
Alvarado clinic; and VA psychiatric 
records from the East Los Angeles VA 
facility.

If upon completion of the requested actions, the issue on 
appeal remains denied, the case should be returned after 
compliance with requisite appellate procedures.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


